Citation Nr: 0214509	
Decision Date: 10/17/02    Archive Date: 10/29/02

DOCKET NO.  01-08 308A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  The veteran's post-traumatic stress disorder (PTSD) 
results in occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks due to such symptoms 
as depressed mood, anxiety, chronic sleep impairment and mild 
memory loss.  


CONCLUSION OF LAW

The criteria for a 30 percent disability rating for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.10, 
4.130 Diagnostic Code 9411 (2001); 66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions. 

The Board finds that the three letters sent to the veteran in 
May 2001, and subsequent correspondence sent to him in August 
2001 and September 2001, describing what VA would do to 
assist the veteran, the evidence the veteran needed to 
provide, the evidence the VA had, and an October 2001 
Statement of the Case, provided to both the veteran and his 
representative, provided notice to the veteran of what the 
evidence of record revealed.  Additionally, these documents 
provided notice why this evidence was insufficient to award 
the benefit sought.  Thus, the veteran has been provided 
notice of what VA was doing to develop the claim, notice of 
what he could do to help his claim, and notice of how his 
claim was still deficient.  Cf. Quartuccio v. Principi, 16 
Fed App. 183 (2002).  No further assistance is necessary to 
comply with the requirements of this new legislation, or any 
other applicable rules or regulations regarding the 
development of the pending claim.  

Essentially, the veteran contends that his PTSD symptoms have 
worsened over the last few years, warranting an increased 
rating for the disability.  

Factual Background

The RO, in an August 1997 rating decision, granted the 
veteran entitlement to service connection for PTSD, which was 
assigned a noncompensable rating.  In August 1998, the RO 
increased the rating to 10 percent, effective from the date 
of receipt of his claim for benefits, May 1997.  The 10 
percent rating has since remained in effect.  In May 2001, VA 
received the veteran's claim for a rating in excess of 10 
percent for PTSD.  

During a June 2001 VA psychiatric examination, the veteran 
related that there had been few changes in his environment, 
social interactions, work, or health in the last few years.  
His relationship with family members was very good.  He had 
friends and business associates, with whom he regularly 
interacted.  He owned and operated two businesses, working 
over 50 hours a week.  Other than attending regular meetings 
for group therapy and individual treatment for PTSD at the 
Vet Center, he was not receiving any other treatment or 
taking any medication for his disability.  The veteran 
claimed intrusive memories of his Vietnam experiences; 
infrequent nightmares; sleep distrubances; diminished 
interest in activities, although he remained active with 
business groups; increased irritability and anger, when 
stressed; difficulty concentrating; and episodic depression, 
occurring a couple of times a week.  On examination, he was 
alert and oriented; hygiene and grooming were very good; 
normal conversation, which was goal directed and coherent; 
somewhat depressed affect; and somewhat anxious.  No 
psychotic symptoms or obsessive or compulsive behavior was 
noted.  His insight and judgment were within normal limits.  
The examiner assigned a Global Assessment of Functioning 
(GAF) score or 55 for PTSD symptoms.  Following review of the 
record, the examiner offered that the veteran's symptoms had 
worsened somewhat over the last few years and that he did 
experience levels of PTSD symptoms that interfered with his 
functioning at times.  

The information received from the Vet Center in July 1997 
indicates that the veteran has been seen on a weekly basis 
since late 1992 for individual and group therapy, and that he 
regularly attended the sessions.  Symptomatology exhibited 
included intrusive combat experiences; distressing dreams of 
combat; avoidance of feelings, thoughts and conversations 
about his Vietnam experiences; loss in interest and 
participation in activities; detachment and isolation; 
restricted ability to feel strong emotions; irritability and 
anger; and poor concentration.  

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1, Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's PTSD is evaluated under Diagnostic Code 9411, 
which provides for a 10 percent rating when there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress; or, symptoms controlled by continuous medication.  
See 38 C.F.R. § 4.130.  

A 30 percent rating is warranted when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Id.  

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  
Id.  

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as:  
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of closes relatives, own occupation, or own name.  
Id.  

Medical evidence shows that the veteran's manifestations of 
PTSD consist of intrusive memories of Vietnam experiences, 
infrequent nightmares, sleep disturbance, some diminished 
interest in activities, increased irritability and anger 
under stress, difficulty concentrating, and episodic 
depression.  Recent VA psychological examiner offered that 
there is clinical evidence of occupational and social 
impairment, with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to PTSD symptoms.  On the other hand, the recent VA 
examination also found that the veteran does not have 
restricted range of affect, or hypervigilence.  He was noted 
as maintaining very good hygiene; he appeared alert and 
oriented; and exhibited normal conversation and normal 
insight and judgment.  

The veteran owns two businesses, which he operates, working 
over 50 hours a week.  He does not take medication for PTSD 
symptoms, although he attends regular, weekly, Vet Center 
therapy.  Following VA psychiatric evaluation, the examiner 
offered a GAF score of 55 and related that the veteran's 
symptoms had increased over the last few years.  He further 
offered that the PTSD symptoms intermittently interfered with 
the veteran's functioning.  

Pursuant to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), GAF scores between 51 and 60 denote 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e. g., few 
friends, conflicts with peers or co-workers).  

The Board finds that the veteran's PTSD symptoms meet the 
criteria for a 30 percent rating, and no higher.  The 
clinical record does not show symptomatology resulting in 
occupational and social impairment of greater severity or 
manifestations of such symptoms as flattened affect, 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks of more than once a week; difficulty in understanding 
complex commands; and impaired judgment, which would warrant 
the next higher rating, 50 percent.  It follows that even 
more severe manifestations of the condition would have to be 
evidenced to meet the criteria for even higher ratings of 70 
or 100 percent.  Under the circumstances, a 30 percent 
evaluation for the veteran's PTSD is appropriate and comports 
with the applicable schedular criteria.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  

In addition, the Board finds no reason for referral to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1) for 
the veteran's service-connected PTSD.  It should be 
remembered that, generally, the degrees of disability 
specified under the rating schedule are considered adequate 
to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  See 38 C.F.R. § 4.2.  The 
record is devoid of evidence showing that the veteran's PTSD 
results in marked interference with employment, i.e., beyond 
that contemplated in the assigned evaluation or in frequent 
periods of hospitalization.  Rather, the evidence shows that 
he owns and operates two businesses; he works over 50 hours a 
week; and he has not been hospitalized for PTSD.  Hence, the 
medical evidence is not reflective of greater disability or 
that his PTSD has rendered impractical the application of the 
regular schedular standards.  See Bagwell v. Brown, 9 Vet. 
App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

When, after considering all the evidence, a reasonable doubt 
arises regarding a determinative issue in a claim, the 
benefit of the doubt shall be given to the claimant.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Under the 
circumstances of this case, and with resolution of all 
reasonable doubt in the veteran's favor, the Board must 
conclude that the severity of the veteran's PTSD meets the 
criteria for a 30 percent rating.  


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a 30 percent rating for post-traumatic 
stress disorder is granted.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

